MEMORANDUM OPINION
                                        No. 04-11-00149-CR

                                     Randolph Lee NOBLES,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 218th Judicial District Court, Wilson County, Texas
                                Trial Court No. 10-03-00048-CRW
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 20, 2011

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on Randolph Lee Nobles on November 8, 2010, and

Randolph Lee Nobles did not file a motion for new trial. The deadline for filing a notice of

appeal was therefore December 8, 2010. TEX. R. APP. P. 26.2(a)(1). A notice of appeal was not

filed until February 3, 2011, and the envelope in which the notice of appeal was mailed was not

postmarked until February 2, 2011. Appellant did not file a timely motion for extension of time

to file the notice of appeal. See TEX. R. APP. P. 26.3.
                                                                                 04-11-00149-CR


       Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address

merits of appeal, and court may take no action other than to dismiss appeal; court may not

suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.

1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions). Accordingly, we

dismiss this appeal for want of jurisdiction.



                                                           PER CURIAM

DO NOT PUBLISH




                                                -2-